Citation Nr: 0710292	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claim.

In April 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issue of entitlement to service connection for a 
respiratory disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  In May 1995 and October 1995, the RO denied service 
connection for a collapsed lung and asthma.  In February 
1996, the RO denied entitlement to service connection for 
asthma.  The veteran did not appeal these decisions.  

2.  Evidence received since the final decisions denying 
service connection for a collapsed lung and asthma, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim; 
it is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1995, October 1995, and February 1996 RO 
decisions are final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the RO's final decisions 
denying service connection for a collapsed lung and asthma is 
new and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In May 1995, the RO denied service connection for a collapsed 
lung and bronchial asthma.  The veteran was notified of this 
decision and of his appellate rights by letter dated May 26, 
1995.  He did not appeal.

In October 1995, the RO again denied service connection for a 
collapsed lung and asthma.  The veteran was notified of this 
decision and of his appellate rights by letter dated October 
12, 1995.  He did not appeal.

In February 1996, the RO denied entitlement to service 
connection for asthma.  The veteran was notified of this 
decision and of his appellate rights by letter dated February 
13, 1996.  He did not appeal.  The May 1995, October 1995, 
and February 1996 rating decisions are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decisions is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the prior decision(s), the record contained a 
VA examination dated March 1995, which noted that the veteran 
stated that in 1953 he was hospitalized for about 3 to 4 
weeks for a collapsed lung and developed pleural effusion 
which was drained several times, and private records from St. 
Vincent Hospital from December 1984 to December 1995, which 
contained medical treatment records showing that the veteran 
was diagnosed as having asthma; a letter dated December 1984 
from Drs. Roger Abrams and Allender Sybert that stated that 
the veteran's asthma symptoms began ten years earlier and 
that he reported having fluid drained from a collapsed lung 
during service; and a letter dated December 1995 from Dr. 
Richard Rosiello that stated that the veteran began treatment 
at the Pulmonary Clinic at St. Vincent Hospital in June 1990 
and described the veteran's condition at that time.  

Evidence obtained since that time includes a letter dated 
June 2004 from Dr. Rosiello in which he stated that the 
veteran's chronic lung disease was probably related to his 
initial pulmonary process that he suffered in service; 
private treatment records from St. Vincent Hospital dated 
from January 1986 to May 1994; and a personal hearing held in 
April 2006 in which the veteran described how he incurred a 
collapsed lung during service and that he sought private 
treatment for his pulmonary condition shortly thereafter, but 
the private physicians who treated him were deceased and 
their treatment records were unavailable.  The veteran also 
provided morning reports suggesting that he was hospitalized 
during service in 1953.

Such evidence is sufficient to reopen the claim for a 
respiratory disorder.  The Board finds that the additional 
evidence associated with the claims is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence, specifically Dr. Rosiello's letter, is 
material as it raises a reasonable possibility of 
substantiating the claim.  As new and material evidence has 
been presented, the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a respiratory disorder is reopened; 
the appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records are unavailable and, 
according the NPRC, were destroyed in a fire that occurred at 
their facility in 1973.  The Court has held that in cases 
where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

Given that the veteran has submitted medical evidence 
supporting his claim, on remand he should be afforded a VA 
examination to obtain a medical opinion.  In the Board's 
view, such an opinion is necessary for a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d). 

In addition, the veteran stated during his April 2006 
personal hearing that he had been receiving continual 
treatment for his asthma from service to the present.  The 
record contains treatment only until December 1995 and one 
treatment record from August 2003.  As the case must be 
remanded for the foregoing reason, the veteran's most current 
private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's updated private treatment 
records for a respiratory disorder from 
St. Vincent Hospital, dated since 
December 1995.  

2.  Following the above development, 
schedule the veteran for a VA examination 
by a specialist in respiratory disorders.  
The claims file must be made available to 
the doctor, and the doctor should review 
the claims file and indicate in the 
report that the claim file was in fact 
reviewed.  Any indicated tests should be 
accomplished.  

The veteran has reported that during 
service in 1953 he was treated for left 
pleural fluid which was drained.  He also 
stated that he had a collapsed lung at 
that time.  Post service, a chest x-ray 
dated in January 1986 showed an abnormal 
density at the left apex.  Slight 
hyperinflation was noted.  Post service 
diagnoses include obstructive airway 
disease and asthma.     

The doctor is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any respiratory 
disorder found to be present.  

The doctor should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current respiratory 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
veteran's in-service left pleural fluid 
and collapsed lung in 1953.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


